DETAILED ACTION
This is the Final Office Action for application number 15/980,710 REMOVABLE TOILET-SEAT LIFTER AND METHOD, filed on 5/15/2018. Claims 1-17, 19 and 21-22 are pending.  Claims 18 and 20 have been cancelled.  This Final Office Action is in response to applicant’s reply dated 10/8/2021.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17, 19 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 17, 19 and 21 the limitation, “a handle-couple configured to touchlessly receive and secure the handle…” was not previously disclosed and is therefore considered new matter.  Finally, with regard to claim 21, it is further not been disclosed for both a touchless fit and a friction fit as they are mutually exclusive options.
Claims 1-17, 19 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Regarding claims 1, 17, 19 and 21 the limitation, “a handle-couple configured to touchlessly receive and secure the handle…” has not been enabled as the handle-couple coupled to the handle would require touching of the two components and not be considered ‘touchlessly’. Finally, with regard to claim 21, it is further not been enabled for both a touchless fit and a friction fit as they are mutually exclusive options.





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17, 19 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 17, 19 and 21 the limitation, “a handle-couple configured to touchlessly receive and secure the handle…”, is indefinite as it is unclear how the handle-couple can be coupled to the handle without it touching the handle. The specification further does not provide guidance as to the interpretation of the limitation as the only recitation of touch in the specification is in regard to the user not having to touch the toilet seat while lifting the seat, see for example paragraphs [0005 & 0021].  Finally, with regard to claim 21, it is further indefinite as it is unclear how the device could be both touchlessy connected and with a friction fit. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9, 14, 16, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janik, Jr. (US 5,590,425) .
Regarding claim 1 Janik shows a device (11) for lifting a toilet-seat, the device comprising: a seat-mount (17) configured to attach to the toilet seat (25); a handle (13) having a coupling end (at 15) a user end (shown at 13), and a middle portion (shown at 29) between the coupling end and the user end;  and a handle-couple (shown at 47) configured to touchlessly receive and secure the handle into the seat mount (Figs. 1-9).
Regarding claim 2
Regarding claim 3 Janik shows the device of claim 1, wherein the handle-couple includes an interior cavity (at 47) shaped to receive the handle (Figs. 1-9).
Regarding claim 9 Janik shows the device of claim 1, wherein the seat-mount includes an adhesive-mount (37) with a contact-face that abuts the toilet-seat (Fig. 9).
Regarding claim 14 Janik shows the device of claim 1, wherein the toilet seat is planar and the handle extends away from the toilet seat (Fig. 8).
Regarding claim 16 Janik shows the device of claim 1, wherein the seat-mount and the handle are made of plastic (note, col. 2, lines 25-27). 
Regarding claim 21 Janik shows the device of claim 1 wherein the removable handle is friction fit directly into the seat mount (note, col. 2, lines 65-67). 
Regarding claim 22 Janik shows the device of claim 21 wherein the handle couple comprises a cavity (49) for receiving the coupling end. 
Claim(s) 1-3, 14, 15, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loebner. (US 2,236,576).
Regarding claim 1 Loebner shows a device (23) for lifting a toilet-seat, the device comprising: a seat-mount (14), configured to attach to the toilet seat (12); a handle (25, 27, 28) having a coupling end (at 25) and a user end (28), and a middle portion (27) between the coupling end and the user end; and a handle-couple (18), configured to touchlessy receive and secure the handle into the seat mount (the handle 25, does not touch the handle-couple, the handle touches, the packing gland 20 and is therefore a touchless connection). 
Regarding claim 2
Regarding claim 3 Loebner shows the device of claim 1, wherein the handle couple includes an interior cavity (shown at 24) shaped to allow the handle nest within the cavity (Fig. 3).
Regarding claim 14 Loebner shows the device of claim 1, wherein the toilet seat is planar (Fig. 3) and the handle extends away from the toilet seat (Fig. 2).
Regarding claim 15 Loebner shows the device of claim 1 wherein the handle (27) further includes a ninety degree bend (23).  
Regarding claim 21 Loebner shows the device of claim 1 wherein the removable handle is friction fit directly into the mounting-base (24 and at 20; Fig. 3) (note, col. 2, lines 15-20).
Regarding claim 22 Loebner as combined shows the device of claim 21 wherein the handle receiver (18) comprises a cavity (at 24)) for receiving a post of the handle (25).
Claim Rejections - 35 USC § 103





















The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8, 10-13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loebner (US 2, 236,576) in view of Beelart, Jr. (US 4,835,799).
Regarding claim 4 Loebner shows the device of claim 3, wherein the coupling end (24) of the handle has a first diameter (shown near 18), adjacent the middle portion, 
Regarding claim 5 Loebner shows the device of claim 4, but fails to show wherein the cylindrical shape is approximately one inch long.  However, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the cylindrical shape an appropriate size that would fit a structurally proper handle for the intended use.  Further, applicant has not disclosed that the one inch size provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art would have expected the shape and size of Loebner to perform equally well.  Therefore it is a mere design consideration to size the cylindrical shape at one inch which fails to distinguish over the prior art of Loebner (MPEP 2144.04 (IV)(A)). 
Regarding claims 6-8 Loebner as combined shows the device of claim 1, but fails to show wherein the seat-mount includes a seat-clamp including a first- clamp member, a second-clamp member, and a joining-member coupling the first-clamp member to the second-clamp member, the first-clamp member and the second-clamp member being configured to engage the toilet-seat.  However, Beelart shows wherein 
Regarding claim 10 Loebner as combined shows the device of claim 1, but fails to show wherein the seat-mount is substantially cylindrical.  However, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the seat mount appropriately shaped for its intended use.  Applicant has not disclosed that the cylindrical shape provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art would have expected the shape and size of Loebner to perform equally well.  Therefore it is a mere design consideration 
Regarding claim 11 Loebner combined shows the device of claim 1, wherein the handle is substantially tubular (Figs. 1-4 Beelart).
Regarding claim 12 Loebner as combined shows the device of claim 1, but fails to show specifically wherein the distance between a tip of the coupling end to a tip of the user end is 6-8 inches.  However, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the handle an appropriately length for its intended use.  Applicant has not disclosed that the six to eight inch length provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art would have expected the shape and size of Loebner to perform equally well.  Therefore it is a mere design consideration to make the handle length between six and eight inches, which fails to distinguish over the prior art of Loebner (MPEP 2144.04 (IV)(A)).
Regarding claims 13 
Regarding claim 19 Loebner shows a device (23) for lifting a toilet-seat, the device comprising: a seat-mount (14), configured to attach to the toilet seat (12); a handle (25, 27, 28) having a coupling end (at 25) and a user end (28), and a middle portion (27) between the coupling end and the user end; and a handle-couple (18), configured to touchlessy receive and secure the handle into the seat mount (the handle 25, does not touch the handle-couple, the handle touches, the packing gland 20 and is therefore a touchless connection).   But Loebner fails to show the handle including two nested telescoping members.  However, in a similar device Beelart, Jr. shows a handle (8) having two nested telescoping members (16, 20) (note, col. 1, lines 56-60).  . Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paglia to include the extension member as being telescopically adjustable in length for the purpose of providing the user different distances between the user and the toilet seat as shown by Beelart, Jr.
Loebner shows the step of affixing the seat-mount to the toilet seat (Fig. 3); inserting the coupling end (at 25) into the handle-couple(18) (Fig. 3); lifting the toilet seat with the handle (Fig. 4); lowering the toilet seat with the handle (Fig. 1)and removing the coupling end (at 25 via 20) from the handle-couple (18)(Fig. 4).
Claims 9, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loebner (US 2, 236,576) in view of Beelart, Jr. (US 4,835,799) in view of Paglia (US 5,220,693).
Regarding claim 9 Loebner as combined shows the device of claim 1, but fails to show and wherein the seat-mount includes an adhesive-mount with a contact-face  that abuts with the toilet-seat.  However, Paglia shows a seat-mount (30) includes an 
Regarding claim 16 Loebner shows the device of claim 1, but fails to show wherein the seat-mount and the handle are made of plastic.  However, Paglia shows a seat mount (30) and a handle (34) that are made of plastic (note, col. 3, lines 10-14).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loebner to include a seat mount and a handle that are made of plastic for the purpose of reducing material costs as shown by Paglia.
Regarding claim 17 Loebner shows a device (23) for lifting a toilet-seat, the device comprising: a seat-mount (14), configured to attach to the toilet seat (12); a handle (24, 25, 27, 28) configured to lift and lower the toilet seat (Figs. 1-4) having a coupling end (24 and at 25) and a user end (28), and including an extension member (27) extending between the coupling end and the user end; and a handle-couple (18), configured to touchlessy receive the handle into the seat mount (the handle 25, does not touch the handle-couple, the handle touches, the packing gland 20 and is therefore a touchless connection) and wherein the handle-couple (18) is integrated with the seat-mount (14). But Loebner fails to show the handle extension member having at least two nested telescoping members the at least two nested telescoping members being 
Loebner shows wherein the handle couple includes an interior cavity (shown at 24) shaped to allow the handle to nest within the cavity (Fig. 3) and wherein the coupling end of the handle has a substantially cylindrical shape that fits into the interior cavity (Fig. 3).
Loebner fails to show wherein the cylindrical shape is approximately one inch.  However, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the cylindrical shape an appropriate size that would fit a structurally proper handle for the intended use.  Further, applicant has not disclosed that the one inch size provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art would have expected the shape and size of Loebner to perform equally well.  Therefore it is a mere design consideration to size the cylindrical shape at one inch which fails to distinguish over the prior art of Loebner (MPEP 2144.04 (IV)(A)).
Loebner as combined fails to show and wherein the seat-mount includes an adhesive-mount with a contact-face that abuts with the toilet-seat.  However, Paglia shows a seat-mount (30) includes an adhesive-mount (31) with a contact-face (at seen at 31) that abuts with the toilet-seat.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loebner to include the seat mount having an adhesive mount with a contact- face that abuts the toilet seat for the purpose of not having to use screws or other hardware that may damage the seat as shown by Paglia.
Loebner as combined fails to show specifically wherein the distance between at tip of the coupling end to a tip of the user end is 6-8 inches.  However, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the handle an appropriately length for its intended use.  Applicant has not disclosed that the six to eight inch length provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art would have expected the shape and size of Loebner to perform equally well.  Therefore it is a mere design consideration to make the handle length between six and eight inches, which fails to distinguish over the prior art of Loebner (MPEP 2144.04 (IV)(A)).
Response to Arguments













































Applicant's arguments filed 10/8/2021 have been fully considered but they are not persuasive. Applicant argues with regard to the current amendments have been addressed above in the body of this action.
Applicant argues that the removeable handle isn’t friction fit since friction fitment usually doesn’t accompany threaded attachment. The Office respectfully disagrees.  .  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        12/1/2021